Lowe, C. J.,
delivered the opinion of the Court.
A number of questions involving supposed irregularities and errors in this case are urged upon the attention of the Court by Counsel for Appellants; but we find ourselves unable to consider them, as they are not presented by the Record. A mass of papers constituting the files of the case in the Court below, have been attached to and sent up with the Judgment Roll, but they do not by that means become a part of the Record. What constitutes the Judgment Roll is specifically prescribed by Sec. 203 of the Practice Act, and whatever else the Appellant desires to bring into the Record on Appeal from a judgment, must be made a part of the Record by a statement as provided in Secs. 195 and 330 of the Practice Act. As this has not been done in the present case, we can consider nothing but the Judgment Roll, and in that we find no error.
The complaint states a cause of action; both Defendants were duly served with process. An answer was filed by one of the Defendants. The trial was regularly had before the Judge of the Court, the Record showing that both the Defendants were present by Counsel, and specifically waived a trial by jury.
*238The judgment follows the complaint, and is within the scope of its averments.
Whether the Court erred in entering a default against the Defendant Smith, or in refusing to set the same aside, or in its findings of facts, or in refusing a new trial, are questions not presented by the Judgment Roll, and which we cannot consider.
The judgment is afiirmed.
Emerson and- Boreman, J. J., concurred.